In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00367-CV


             IN THE MATTER OF THE MARRIAGE OF D.S.R. AND J.A.R.,
                   AND IN THE INTEREST OF J.M.R., A CHILD

                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2014-511,260; Honorable Bradley S. Underwood, Presiding

                                    March 27, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, D.S.R., and appellee, J.A.R., have filed with this Court a joint motion

to vacate and remand, informing the Court that the parties have agreed that the trial

court’s default judgment should be vacated and that this case should be remanded to

the trial court for further proceedings. Accordingly, we grant the joint motion, set aside

the trial court’s default judgment without regard to the merits, and remand the case to

the trial court. See TEX. R. APP. P. 42.1(a)(2)(B); DBC Pipeline Constr., Inc. v. Highland

Res., Inc., No. 03-03-00760-CV, 2004 Tex. App. LEXIS 2424, at *1 (Tex. App.—Austin

Mar. 18, 2004, no pet.) (mem. op.). Because there does not appear to have been an
agreement regarding costs, all costs related to this appeal will be taxed against

appellant. See TEX. R. APP. P. 42.1(d).


      As this disposition is at the joint request of the parties, no motions for rehearing

will be entertained and our mandate will issue forthwith.




                                          Mackey K. Hancock
                                              Justice




                                            2